Exhibit 10.8

CDK Global, Inc.

2014 Omnibus Award Plan

1. Purpose. The purpose of the CDK Global, Inc., 2014 Omnibus Award Plan is to
provide a means through which the Company and its Affiliates may attract and
retain key personnel and to provide a means whereby directors, officers,
employees, consultants and advisors (and prospective directors, officers,
employees, consultants and advisors) of the Company and its Affiliates can
acquire and maintain an equity interest in the Company, or be paid incentive
compensation, including incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and its Affiliates and aligning their interests with those of the
Company’s stockholders. This Plan document is an omnibus document which
includes, in addition to the Plan, separate sub-plans (“Sub Plans”) that permit
offerings of grants to employees of certain Designated Foreign Subsidiaries and
other special purpose grants in connection with certain transactions. Offerings
under the Sub Plans may be made in particular locations outside the United
States of America and shall comply with local laws applicable to offerings in
such foreign jurisdictions. The Plan shall be a separate and independent plan
from the Sub Plans, but the total number of shares of Common Stock authorized to
be issued under the Plan applies in the aggregate to both the Plan and the Sub
Plans.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “Absolute Share Limit” has the meaning given such term in Section 5(b).

(b) “Account” means the bookkeeping account established and maintained by the
Company for each Participant under Section 10(b) of the Plan.

(c) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

(d) “Annual Retainer” means the annual retainer for Non-Employee Directors, as
set from time to time by the Board.

(e) “Annual Retainer Dollar Amount” means a dollar amount established by the
Board from time to time as the amount of the Annual Retainer that shall be paid
in the form of Deferred Stock Units.

(f) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award and Performance Compensation
Award granted under the Plan.

(g) “Board” means the Board of Directors of the Company.

(h) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any employment
or consulting agreement between the Participant and the Company or an Affiliate
in effect at the time of such termination or (ii) in the absence of any such
employment or consulting agreement (or the absence of any definition of “Cause”
contained therein), (A) the good faith determination by the Committee that the
Participant has ceased to perform his or her duties to the Company or an
Affiliate (other than as a result of his or her incapacity due to physical or
mental illness or injury), which failure amounts to an intentional and extended
neglect of his or her duties to such party, provided that no such failure shall
constitute Cause unless the Participant has been given notice of such failure
and (if cure is reasonably possible) has not cured such act or omission within
15 days following receipt of such

 

1



--------------------------------------------------------------------------------

notice, (B) the Committee’s good faith determination that the Participant has
engaged or is about to engage in conduct injurious to the Company or an
Affiliate, (C) the Participant having been convicted of, or plead guilty or no
contest to, a felony or any crime involving as a material element fraud or
dishonesty, (D) the consistent failure of the Participant to follow the lawful
instructions of the Board or his or her direct superiors, which failure amounts
to an intentional and extended neglect of his or her duties to the Company or an
Affiliate thereof, or (E) in the case of a Participant who is a Non-Employee
Director, the Participant engaging in any of the activities described in clauses
(A) through (D) above. Any determination of whether Cause exists shall be made
by the Committee in its sole discretion.

(i) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon: (A) any “Person” (as defined in
Section 3(a)(9) of the Exchange Act), excluding the Company, any Subsidiary of
the Company, or any employee benefit plan sponsored or maintained by the Company
(including any trustee of any such plan acting in his or her capacity as
trustee), becoming the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 35% or more of the total
combined voting power of the Company’s then outstanding securities; (B) the
consummation of a merger, consolidation or other business combination of the
Company (a “Transaction”), other than a Transaction immediately following which
the stockholders of the Company immediately prior to the Transaction continue to
be the beneficial owners of securities of the resulting entity representing more
than 65% of the voting power in the resulting entity, in substantially the same
proportions as their ownership of Company voting securities immediately prior to
the Transaction; or (C) the consummation of a sale of all or substantially all
of the Company’s assets, other than a sale immediately following which the
stockholders of the Company immediately prior to the sale are the beneficial
owners of securities of the purchasing entity representing more than 65% of the
voting power in the purchasing entity, in substantially the same proportions as
their ownership of Company voting securities immediately prior to the
Transaction.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(k) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board.

(l) “Committee Retainer” means the retainer paid to Non-Employee Directors in
respect of service on a committee of the Board.

(m) “Common Stock” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).

(n) “Company” means CDK Global, Inc., a Delaware corporation, and any successor
thereto.

(o) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(p) “Deferred Stock Units” has the meaning given such term in Section 10(b)(i)
of the Plan.

(q) “Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time.

(r) “Disability” means, unless in the case of a particular Award the applicable
Award agreement states otherwise, the Company or an Affiliate having cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any then-existing employment, consulting or other similar agreement
between the Participant and the Company or an Affiliate or, in the absence of
such an employment, consulting or other similar agreement, a condition entitling
the Participant to receive benefits under a long-term

 

2



--------------------------------------------------------------------------------

disability plan of the Company or an Affiliate, or, in the absence of such a
plan, the complete and permanent inability by reason of illness or accident to
perform the duties of the occupation at which a Participant was employed or
served when such disability commenced, as determined by the Committee based upon
medical evidence acceptable to it.

(s) “Distribution Date” means, with respect to each Participant (or his
beneficiary, if the Participant dies before distribution of his Account), the
date on which distribution in respect of his Account interests in accordance
with Section 10(b)(viii) commences. Unless otherwise provided by the Committee
in a manner that complies with Section 409A of the Code, a Participant’s
Distribution Date shall be on the thirtieth day following the date of such
Participant’s Separation From Service.

(t) “Dividend Equivalents” means, with respect to each Deferred Stock Unit, an
amount equal to the cash dividends, if any, which would have been paid with
respect to such Deferred Stock Unit, if such Deferred Stock Unit were a share of
Common Stock.

(u) “Effective Date” means September 30, 2014.

(v) “Elective Amount” means the portion or portions of the Annual Retainer
and/or the Committee Retainer determined under Section 10(b)(ii) of the Plan in
respect of services for any particular year which may be paid to the
Non-Employee Director either in cash or in Deferred Stock Units at the election
of the Non-Employee Director.

(w) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code and (iii) an
“independent director” under the rules of the NASDAQ or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or a person meeting any similar requirement under any successor rule or
regulation.

(x) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate, or any former employee of the Company or an Affiliate who was an
employee of the Company or an Affiliate at the time a Performance Compensation
Award was granted and at the conclusion of the corresponding Performance Period;
provided, however, that no such employee covered by a collective bargaining
agreement shall be an Eligible Person unless and to the extent that such
eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of the
Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable pursuant to a registration
statement on Form S-8 under the Securities Act; or (iv) any prospective
employees, directors, officers, consultants or advisors who have accepted offers
of employment or consultancy from the Company or its Affiliates (and would
satisfy the provisions of clauses (i) through (iii) above once he or she begins
employment with or providing services to the Company or its Affiliates), who, in
the case of each of clauses (i) through (iv) above has entered into an Award
agreement or who has received written notification from the Committee or its
designee that they have been selected to participate in the Plan.

(y) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(z) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(aa) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,

 

3



--------------------------------------------------------------------------------

then on the last preceding date on which a sale was reported; or (iii) if the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Common Stock.

(bb) “Immediate Family Members” shall have the meaning set forth in
Section 14(b).

(cc) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(dd) “Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
the Plan.

(ee) “Meeting Fees” shall mean fees a Non-Employee Director earns for attendance
at Board meetings and committee meetings, as well as fees a Non-Employee
Director earns for serving as the chairperson of a committee of the Board.

(ff) “NASDAQ” means the NASDAQ Global Select Market.

(gg) “Negative Discretion” shall mean the discretion authorized by the Plan to
be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(hh) “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(ii) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate.

(jj) “Option” means an Award granted under Section 7 of the Plan.

(kk) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

(ll) “Other Stock-Based Award” means an Award granted under Section 10 of the
Plan.

(mm) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award.

(nn) “Payment Date” means an annual date established by the Board from time to
time for the crediting of the annual retainer to Non-Employee Directors in the
form of Deferred Stock Units.

(oo) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(pp) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.

(qq) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(rr) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

(ss) “Performance Period” shall mean the one or more periods of time of not less
than 12 months, as the Committee may select, over which the attainment of one or
more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

 

4



--------------------------------------------------------------------------------

(tt) “Permitted Transferee” shall have the meaning set forth in Section 14(b) of
the Plan.

(uu) “Person” has the meaning given such term in the definition of “Change in
Control”.

(vv) “Plan” means this CDK Global, Inc., 2014 Omnibus Award Plan.

(xx) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(yy) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

(zz) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(aaa) “SAR Period” has the meaning given such term in Section 8(c) of the Plan.

(bbb) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(ccc) “Separation From Service” shall have the meaning set forth in
Section 409A(a)(2)(A)(i) of the Code.

(ddd) “Specified Employee” means a Participant who meets the definition of
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code.

(eee) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(fff) “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.

(ggg) “Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Company voting securities (without regard
to the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

(2) any partnership (or any comparable foreign entity) (a) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (b) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(hhh) “Substitute Award” has the meaning given such term in Section 5(e).

(iii) “Sub Plans” has the meaning given such term in Section 1.

(jjj) “Transaction” has the meaning given such term in the definition of “Change
in Control”.

 

5



--------------------------------------------------------------------------------

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4. Administration. (a) The Committee shall administer the Plan. To the extent
required to comply with the rules of the NASDAQ or any other securities exchange
or inter-dealer system on which the Common Stock is listed or quoted, the
provisions of Rule 16b-3 promulgated under the Exchange Act (if the Board is not
acting as the Committee under the Plan) or necessary to obtain the exception for
performance-based compensation under Section 162(m) of the Code, as applicable,
it is intended that each member of the Committee shall, at the time he or she
takes any action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee that
is otherwise validly granted under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) compute the number of Deferred Stock
Units to be credited to the Accounts of Participants; (viii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (ix) establish, amend, suspend, or waive any rules and
regulations and appoint such agents as the Committee shall deem appropriate for
the proper administration of the Plan; (x) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards (including
previously deferred Awards), and accelerate and determine payouts, if any, in
respect of Awards with incomplete Performance Periods, in each case upon a
Change in Control, death, Disability or retirement (or on any other termination
of employment) of a Participant; and (xi) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of the Company or any Affiliate the authority to act on behalf of the Committee
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to persons
(i) subject to Section 16 of the Exchange Act or (ii) who are, or who are
reasonably expected to be, “covered employees” for purposes of Section 162(m) of
the Code.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any stockholder of the Company.

 

6



--------------------------------------------------------------------------------

(e) No member of the Board, the Committee or any employee or agent of the
Company (each such person, an “Indemnifiable Person”) shall be liable for any
action taken or omitted to be taken or any determination made with respect to
the Plan or any Award hereunder (unless constituting bad faith, fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company’s approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, provided that the Company shall
have the right, at its own expense, to assume and defend any such action, suit
or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations. (a) The Committee
may, from time to time, grant Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Other Stock-Based Awards and/or Performance
Compensation Awards to one or more Eligible Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, no more than 12,000,000 shares of Common
Stock may be delivered in the aggregate pursuant to Awards granted under the
Plan (such aggregate total, the “Absolute Share Limit”); (ii) subject to
Section 12 of the Plan, grants of Options under the Plan in respect of no more
than 2,000,000 shares of Common Stock may be made to any single Participant
during any consecutive 36-month period; (iii) subject to Section 12 of the Plan,
grants of SARs under the Plan in respect of no more than 2,000,000 shares of
Common Stock may be made to any single Participant during any consecutive
36-month period; (iv) subject to Section 12 of the Plan, no more than the number
of shares of Common Stock equal to the Absolute Share Limit may be delivered in
the aggregate pursuant to the exercise of Incentive Stock Options granted under
the Plan; (v) subject to Section 12 of the Plan, no more than 425,000 shares of
Common Stock may be delivered in respect of Performance Compensation Awards
granted pursuant to Section 11 of the Plan to any single Participant for a
single fiscal year during a Performance Period, or in the event such Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, no more than the Fair Market Value of such shares of Common Stock on
the last day of the Performance Period to which such Award relates; (vi) the
maximum amount that can be paid to any single Participant for a single fiscal
year during a Performance Period pursuant to a cash bonus Award described in
Section 11(a) of the Plan shall be $10,000,000; and (vii) the maximum amount
(based on the Fair Market Value of shares of Common Stock on the date of grant)
of Awards that may be granted in any single fiscal year to any Eligible Director
shall be $500,000.

(c) Shares of Common Stock shall be deemed to have been used in settlement of
Awards whether or not they are actually delivered; provided, however, that in
the case of a SAR settled in shares of Common Stock, only the net shares
actually delivered in respect of an Award shall be deemed to have been used in
settlement of the Award; provided, further, that if shares of Common Stock
issued upon exercise, vesting or settlement of an Award, or shares of Common
Stock owned by a Participant are withheld by, or surrendered or tendered to the
Company (either directly or by means of attestation) in payment of the

 

7



--------------------------------------------------------------------------------

Exercise Price of an Award or any taxes required to be withheld in respect of an
Award, in each case, in accordance with the terms and conditions of the Plan and
any applicable Award agreement, such withheld, surrendered or tendered shares
shall again become available for other Awards under the Plan; provided, further,
that in no event shall such shares increase the number of shares of Common Stock
that may be delivered pursuant to Incentive Stock Options granted under the
Plan. If and to the extent an Award under the Plan expires, terminates or is
canceled or forfeited for any reason whatsoever, or is settled in cash, the
shares covered by such Award shall again become available for other Awards under
the Plan.

(d) Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired directly or indirectly by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit; provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.

6. Eligibility. Participation shall be limited to Eligible Persons.

7. Options. (a) Generally. Each Option granted under the Plan shall be evidenced
by an Award agreement. Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement. All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award agreement expressly states that the Option is intended to be an Incentive
Stock Option. Incentive Stock Options shall be granted only to Eligible Persons
who are employees of the Company and its Affiliates, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with such rules as may be prescribed by Section 422 of
the Code. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall be no less than 110% of the Fair Market Value per share on the Date
of Grant.

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and shall expire
after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
Affiliate; provided, further, that notwithstanding any vesting dates set by the
Committee, and consistent with the Committee’s power under Section 4(b), the
Committee may, in its sole discretion, accelerate the exercisability of any
Option upon a Change in Control, death, Disability or retirement (or on any
other termination of employment) of a Participant, which acceleration shall not
affect the terms and conditions of such Option other than with respect to
exercisability.

 

8



--------------------------------------------------------------------------------

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options which have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option accompanied
by payment of the Exercise Price. The Exercise Price shall be payable (i) in
cash, check, cash equivalent and/or shares of Common Stock valued at the Fair
Market Value at the time the Option is exercised (including, pursuant to
procedures approved by the Committee, by means of attestation of ownership of a
sufficient number of shares of Common Stock in lieu of actual delivery of such
shares to the Company); provided, that such shares of Common Stock are not
subject to any pledge or other security interest; (ii) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise deliverable in respect of an Option that are needed to pay the
Exercise Price and all applicable required withholding taxes; (iii) by such
other method as the Committee may permit in its sole discretion, including
without limitation: (A) in other property having a fair market value on the date
of exercise equal to the Exercise Price or (B) if there is a public market for
the shares of Common Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered a copy of irrevocable
instructions to a stockbroker to sell the shares of Common Stock otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the Exercise Price. Notwithstanding the foregoing, if
on the last day of the Option Period, the Fair Market Value exceeds the Exercise
Price, the Participant has not exercised the Option, and the Option has not
expired, such Option shall be deemed to have been exercised by the Participant
on such last day by means of a net exercise and the Company shall deliver to the
Participant the number of shares of Common Stock for which the Option was deemed
exercised less such number of shares of Common Stock required to be withheld to
cover the payment of the Exercise Price and all applicable required withholding
taxes. Any fractional shares of Common Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or traded.

8. Stock Appreciation Rights. (a) Generally. Each SAR granted under the Plan
shall be evidenced by an Award agreement. Each SAR so granted shall be subject
to the conditions set forth in this Section 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement. Any Option granted under the Plan may include tandem SARs. The
Committee also may award SARs to Eligible Persons independent of any Option.

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price at least equal to the Exercise Price of the
corresponding Option.

 

9



--------------------------------------------------------------------------------

(c) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, and consistent with the Committee’s power under Section 4(b) the
Committee may, in its sole discretion, accelerate the exercisability of any SAR
upon a Change in Control, death, Disability or retirement (or on any other
termination of employment) of a Participant, which acceleration shall not affect
the terms and conditions of such SAR other than with respect to exercisability.

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee. Any fractional shares of Common Stock shall be
settled in cash.

(f) Substitution of SARs for Nonqualified Stock Options. The Committee shall
have the authority in its sole discretion to substitute, without the consent of
the affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock (or settled in shares or cash in the sole discretion of
the Committee) for outstanding Nonqualified Stock Options, provided that (i) the
substitution shall not otherwise result in a modification of the terms of any
such Nonqualified Stock Option, (ii) the number of shares of Common Stock
underlying the substituted SARs shall be the same as the number of shares of
Common Stock underlying such Nonqualified Stock Options and (iii) the Strike
Price of the substituted SARs shall be equal to the Exercise Price of such
Nonqualified Stock Options; provided, however, that if, in the opinion of the
Company’s independent public auditors, the foregoing provision creates adverse
accounting consequences for the Company, such provision shall be considered null
and void.

9. Restricted Stock and Restricted Stock Units. (a) Generally. Each grant of
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
agreement. Each Restricted Stock and Restricted Stock Unit grant shall be
subject to the conditions set forth in this Section 9, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.

(b) Stock Certificates and Book Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute an agreement evidencing an Award of Restricted
Stock and, if applicable,

 

10



--------------------------------------------------------------------------------

an escrow agreement and blank stock power within the amount of time specified by
the Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award agreement, the Participant
generally shall have the rights and privileges of a stockholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock. To the extent shares of Restricted Stock are forfeited, any stock
certificates issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
stockholder with respect thereto shall terminate without further obligation on
the part of the Company.

(c) Vesting; Acceleration of Lapse of Restrictions. The Restricted Period with
respect to Restricted Stock and Restricted Stock Units shall lapse in such
manner and on such date or dates determined by the Committee and the Committee
shall determine the treatment of the unvested portion of Restricted Stock and
Restricted Stock Units upon termination of employment or service of the
Participant granted the applicable Award. Consistent with the Committee’s power
under Section 4(b), the Committee may in its sole discretion accelerate the
lapse of any or all of the restrictions on the Restricted Stock and Restricted
Stock Units upon a Change in Control, death, Disability or retirement (or on any
other termination of employment) of a Participant, which acceleration shall not
affect any other terms and conditions of such Awards.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, the stock certificate (or, if applicable, a
notice evidencing a book entry notation) evidencing the shares of Restricted
Stock which have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends.

(ii) Unless otherwise provided by the Committee in an Award agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his or her
beneficiary, without charge, one share of Common Stock (or other securities or
other property, as applicable) for each such outstanding Restricted Stock Unit;
provided, however, that the Committee may, in its sole discretion, elect to
(i) pay cash or part cash and part Common Stock in lieu of delivering only
shares of Common Stock in respect of such Restricted Stock Units or (ii) defer
the delivery of Common Stock (or cash or part Common Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period. If a cash payment
is made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Restricted Stock Units.
To the extent provided in an Award agreement, the holder of outstanding
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on shares of Common
Stock), which shall be paid either in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, upon the release of restrictions on such Restricted
Stock Units (and, with respect to Restricted Stock Units the vesting of which is
based on the achievement of performance goals, upon the satisfaction of such
performance goals, and if such Restricted Stock Units are forfeited, the
Participant shall have no right to such dividend equivalent payments).

(e) Legends on Restricted Stock. Each certificate representing Restricted Stock
awarded under the Plan, if any, shall bear a legend substantially in the form of
the following, in addition to any other information the Company deems
appropriate, until the lapse of all restrictions with respect to such Common
Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CDK GLOBAL, INC., 2014 OMNIBUS

 

11



--------------------------------------------------------------------------------

AWARD PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN CDK GLOBAL, INC., AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF CDK GLOBAL, INC.

10. Other Stock-Based Awards. (a) Generally. The Committee may issue
unrestricted Common Stock, rights under the Company’s Performance-Based
Restricted Stock Program or other incentive programs that, subject to the terms
and conditions thereof, provide for the right to receive grants of Awards at a
future date, or other Awards denominated in Common Stock, under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts as the
Committee shall from time to time in its sole discretion determine. Each Other
Stock-Based Award granted under the Plan shall be evidenced by an Award
agreement. Each Other Stock-Based Award so granted shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.

(b) Non-Employee Director Deferrals. (i) Generally. Non-Employee Directors may
be granted Other Stock-Based Awards in the form of deferred stock units
(“Deferred Stock Units”) in accordance with the provisions of this Section 10,
and references to “Participant” in this Section 10(b) shall be deemed to refer
only to Non-Employee Directors. Pursuant to this Section 10(b), Participants
(A) shall receive non-elective payment of the Annual Retainer Dollar Amount in
the form of Deferred Stock Units that entitle the Participants to receive, under
the terms and conditions described herein, shares of Common Stock, (B) may defer
receipt of all or part of the Elective Amount and (C) may defer receipt of all
or a part of the Meeting Fees.

(ii) Elections to Defer Annual Retainer and Committee Retainer. The Board shall
determine the Elective Amount in its sole discretion from time to time. A
Participant who wishes to have any part of the Elective Amount for any given
calendar year paid as Deferred Stock Units on his or her Distribution Date shall
irrevocably elect such medium of payment prior to the commencement of the
calendar year during which the Elective Amount is to be earned. Such election
shall be made in accordance with procedures and rules promulgated by the Board
or its delegee for such purpose. Any election made under this Section 10(b)(ii)
shall apply to the Participant’s Elective Amount earned in future calendar years
unless and until the Participant makes a later election in accordance with the
terms of this Section 10(b)(ii).

(iii) Elections to Defer Meeting Fees. A Participant who wishes to have all or
any part of his Meeting Fees for a given calendar year deferred and paid to him
on his Distribution Date shall irrevocably elect payment of such Meeting Fees on
a deferred basis prior to the commencement of the calendar year during which the
Meeting Fees are to be earned. Such election shall be made in accordance with
procedures established by the Board or its delegee for such purpose. Any
election made under this Section 10(b)(iii) shall apply to Meeting Fees earned
in future calendar years unless and until the Participant makes a later election
in accordance with the terms of this Section 10(b)(iii). Such election shall
indicate the portion, if any, of deferred Meeting Fees to be paid in cash and
the portion, if any, to be paid as Deferred Stock Units and shall also include
an irrevocable designation of the form of payment to be used when such deferred
Meeting Fees that are to be payable in cash are distributed on the Distribution
Date. A Participant shall elect distribution of any deferred Meeting Fees
payable in cash either in the form of a single lump sum payment or in the form
of substantially equal annual payments to be made over a period of two to ten
years. If the Participant has not designated a form of payment prior to the
beginning of the calendar year in which the Meeting Fees subject to such
election are earned, such Participant shall be deemed to have irrevocably
elected to receive payment of such deferred Meeting Fees in a single lump sum on
his Distribution Date.

(iv) Crediting of Deferred Stock Units. On each Payment Date, the Account of
each Participant shall be credited with that number of Deferred Stock Units
(rounded down to the nearest whole share) in respect of a number of shares of
Common Stock with a Fair Market Value equal to (A) the Participant’s Annual
Retainer Dollar Amount and (B) the portion of the Participant’s Elective Amount
payable in Deferred Stock Units, determined as of the relevant Payment Date. As
soon as administratively practicable following the Board or applicable committee
meeting at which Meeting Fees are earned, the Account of each Participant who
has elected to have a portion of his Meeting Fees paid in Deferred Stock Units
shall be credited with that number of Deferred Stock Units (rounded down to the
nearest whole share) in respect of a number of

 

12



--------------------------------------------------------------------------------

shares of Common Stock with a Fair Market Value equal to the dollar amount of
the portion of such Meeting Fees that such Participant has elected to receive in
Deferred Stock Units, determined as of the date of the relevant meeting in
respect of which the Meeting Fees were earned.

(v) Vesting. The interest of each Participant in any benefit payable with
respect to an Account hereunder shall be at all times fully vested and
non-forfeitable. Notwithstanding the previous sentence, a Participant’s interest
in his Account constitutes an unsecured promise of the Company, and a
Participant shall have only the rights of a general unsecured creditor of the
Company with respect to his Account.

(vi) Dividend Equivalents. Each Account shall be credited with Dividend
Equivalents on each date a dividend is paid on Common Stock, in respect of the
Deferred Stock Units credited to such Account on such payment date. Dividend
Equivalents credited to an Account shall accrue interest (compounding annually)
from the date of such crediting through the Distribution Date, with the
applicable interest rate for each twelve month period beginning on November 1
during such period, or any applicable portion thereof, being the rate for
five-year U.S. Treasury Notes published in The Wall Street Journal (or, in the
absence of such reference, such alternate publication as the Board may select
from time to time) on the first business day of November of such twelve month
period plus 0.50%, rounded up to the nearest 0.25%.

(vii) Crediting of Meeting Fees Payable in Cash. Deferrals of Meeting Fees to be
paid in cash shall be credited to the Account of the Participant as soon as
administratively practicable following the Board or applicable committee meeting
at which such Meeting Fees were earned. The portion of a Participant’s Account
attributable to deferrals of Meeting Fees with respect to which the Participant
elected under Section 10(b)(iii) a distribution in cash on his Distribution Date
shall be adjusted by crediting such portion of the Account with interest
quarterly in the manner set forth in Section 10(b)(vi).

(viii) Distributions. Except as otherwise provided in this Section 10(b)(viii),
on his Distribution Date, each Participant shall receive (i) a number of shares
of Common Stock equal to the number of Deferred Stock Units in such
Participant’s Account, (ii) a cash payment equal to the accrued Dividend
Equivalents, plus interest thereon as of the Distribution Date and (iii) a cash
payment (or series of payments as determined in accordance with
Section 10(b)(iii)) equal to the credited Meeting Fees with respect to which the
Participant elected under Section 10(b)(iii) a distribution in cash on his
Distribution Date plus interest thereon as of the Distribution Date. Solely to
the extent required by Section 409A of the Code, a distribution in respect of an
Account to a Participant who is determined to be a Specified Employee shall not
be actually paid before the date which is 6 months after the Specified
Employee’s Separation From Service (or, if earlier, the date of death of the
Specified Employee). Any distribution to any Participant or beneficiary in
accordance with the provisions of this Section 10(b)(viii) shall be in full
satisfaction of all claims under the Plan against the Company and the Board. The
Board may require any Participant or beneficiary, as a condition to payment, to
execute a receipt and release to such effect.

11. Performance Compensation Awards. (a) Generally. The Committee shall have the
authority, at the time of grant of any Award described in Sections 9 and 10 of
the Plan, to designate such Award as a Performance Compensation Award intended
to qualify as “performance-based compensation” under Section 162(m) of the Code.
The Committee shall also have the authority to make an award of a cash bonus to
any Participant and designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. Notwithstanding anything in the Plan to the contrary, if the Company
determines that a Participant who has been granted an Award designated as a
Performance Compensation Award is not (or is no longer) a “covered employee”
(within the meaning of Section 162(m) of the Code), the terms and conditions of
such Award may be modified without regard to any restrictions or limitations set
forth in this Section 11 (but subject otherwise to the provisions of Section 13
of the Plan).

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a

 

13



--------------------------------------------------------------------------------

Performance Period (or, within any other maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational units, or any combination of the foregoing) and shall be limited
to the following: (i) net earnings or net income (before or after taxes);
(ii) basic or diluted earnings per share (before or after taxes); (iii) net
revenue or net revenue growth; (iv) gross revenue, gross revenue growth, gross
profit or gross profit growth; (v) net operating profit (before or after taxes);
(vi) return measures (including, but not limited to, return on investment,
assets, capital, invested capital, equity, or sales); (vii) cash flow measures
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital); (viii) earnings before or after taxes, interest,
depreciation and/or amortization; (ix) gross or operating margins;
(x) productivity ratios; (xi) share price (including, but not limited to, growth
measures and total stockholder return); (xii) expense targets; (xiii) operating
efficiency; (xiv) objective measures of customer satisfaction; (xv) working
capital targets; (xvi) measures of economic value added; (xvii) inventory
control; (xviii) enterprise value; (xix) sales; (xx) stockholder return; (xxi);
client retention; (xxii) competitive market metrics; (xxiii) employee retention;
(xxiv) timely completion of new product rollouts; (xxv) timely launch of new
facilities; (xxvi) objective measures of personal targets, goals or completion
of projects (including, but not limited to, succession and hiring projects,
completion of specific acquisitions, reorganizations or other corporate
transactions, expansions of specific business operations and meeting divisional
or project budgets); or (xxvii) any combination of the foregoing. Any one or
more of the Performance Criteria may be used on an absolute or relative basis to
measure the performance of the Company and/or one or more Affiliates as a whole
or any divisional or operational unit(s) of the Company and/or one or more
Affiliates or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 days of a Performance Period (or, within any other maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first 90 days of a Performance Period (or, within any other maximum
period allowed under Section 162(m) of the Code), or at any time thereafter to
the extent the exercise of such authority at such time would not cause the
Performance Compensation Awards granted to any Participant for such Performance
Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, adjust or modify the calculation of a Performance
Goal for such Performance Period, based on and in order to appropriately reflect
the following events: (i) asset write-downs; (ii) litigation or claim judgments
or settlements; (iii) the effect of changes in tax laws, accounting principles,
or other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company’s fiscal year.

(e) Payment of Performance Compensation Awards. (i) Condition to Receipt of
Payment. Unless otherwise provided in the applicable Award agreement, a
Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.

 

14



--------------------------------------------------------------------------------

(ii) Limitation. Unless otherwise provided in the applicable Award agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. Unless otherwise provided in the
applicable Award agreement, the Committee shall not have the discretion to
(A) grant or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

(f) Timing of Award Payments. Unless otherwise provided in the applicable Award
agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11. Any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date. Unless otherwise provided in an Award agreement, any Performance
Compensation Award that is deferred and is otherwise payable in shares of Common
Stock shall be credited (during the period between the date as of which the
Award is deferred and the payment date) with dividend equivalents (in a manner
consistent with the methodology set forth in the last sentence of
Section 9(d)(ii)).

12. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the shares of
Common Stock, or (b) unusual or nonrecurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make any such adjustments in such manner as it may deem equitable, including
without limitation, any or all of the following:

(i) adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be delivered in respect

 

15



--------------------------------------------------------------------------------

of Awards or with respect to which Awards may be granted under the Plan
(including, without limitation, adjusting any or all of the limitations under
Section 5 of the Plan) and (B) the terms of any outstanding Award, including,
without limitation, (1) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property)
subject to outstanding Awards or to which outstanding Awards relate, (2) the
Exercise Price or Strike Price with respect to any Award or (3) any applicable
performance measures (including, without limitation, Performance Criteria and
Performance Goals);

(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, shares of Common Stock, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which if applicable may be based upon the price per
share of Common Stock received or to be received by other stockholders of the
Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor);

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board ASC Topic 718), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustment in Incentive Stock
Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Any such
adjustment shall be conclusive and binding for all purposes.

13. Amendments and Termination. (a) Amendment and Termination of the Plan. The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time; provided, that no such amendment, alteration,
suspension, discontinuation or termination shall be made without stockholder
approval if such approval is necessary to comply with any regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company may be listed or
quoted); provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary. Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 13(b) without stockholder
approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant; provided, further, that without stockholder approval,
except as otherwise permitted under Section 12 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR (with a lower Exercise Price or Strike
Price, as the case may be) or other Award or cash in a manner which would result
in any “repricing” for

 

16



--------------------------------------------------------------------------------

financial statement reporting purposes (or otherwise cause the Award to fail to
qualify for equity accounting treatment) and (iii) the Committee may not take
any other action which is considered a “repricing” for purposes of the
stockholder approval rules of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or quoted.

14. General. (a) Award Agreements. Each Award under the Plan shall be evidenced
by an Award agreement, which shall be delivered to the Participant and shall
specify the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, Disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee. For purposes of the Plan, an Award
agreement may be in any such form (written or electronic) as determined by the
Committee (including, without limitation, a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award agreement to be signed by the
Participant or a duly authorized representative of the Company.

(b) Nontransferability. (i) Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

(c) Dividends and Dividend Equivalents. In addition to Dividend Equivalents
awarded under Section 10(b) of the Plan, the Committee in its sole discretion
may provide a Participant as part of an Award with

 

17



--------------------------------------------------------------------------------

dividends or dividend equivalents, payable in cash, shares of Common Stock,
other securities, other Awards or other property, on a current or deferred
basis, on such terms and conditions as may be determined by the Committee in its
sole discretion, including without limitation, payment directly to the
Participant, withholding of such amounts by the Company subject to vesting of
the Award or reinvestment in additional shares of Common Stock, Restricted Stock
or other Awards; provided, that with respect to Awards the vesting of which is
subject to the achievement of performance goals, any such dividends or dividend
equivalents shall not be payable unless and only to the extent that the Award is
earned and vested.

(d) Tax Withholding. (i) A Participant shall be required to pay to the Company
or any Affiliate, and the Company or any Affiliate shall have the right and is
hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required statutory
withholding liability) by (A) the delivery of shares of Common Stock (which are
not subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability or (B) having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a Fair Market Value equal to such withholding liability.

(e) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.

(f) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not expect
to be) “covered employees” within the meaning of Section 162(m) of the Code, the
Committee may in its sole discretion amend the terms of the Plan or Sub-Plans or
outstanding Awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant, the Company or its Affiliates.

(g) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof,

 

18



--------------------------------------------------------------------------------

shall be effective unless received by the Committee prior to the Participant’s
death, and in no event shall it be effective as of a date prior to such receipt.
If no beneficiary designation is filed by a Participant, the beneficiary shall
be deemed to be his or her spouse or, if the Participant is unmarried at the
time of death, his or her estate. For the avoidance of doubt, the Committee is
not obligated to honor any beneficiary designation that does not comply with
applicable law.

(h) Termination of Employment. Except as otherwise provided in an Award
agreement or an employment or consulting or similar agreement with a
Participant, unless determined otherwise by the Committee: (i) neither a
temporary absence from employment or service due to illness, vacation or leave
of absence nor a transfer from employment or service with the Company to
employment or service with an Affiliate (or vice-versa) shall be considered a
termination of employment or service of such Participant with the Company or an
Affiliate; and (ii) if a Participant’s employment with the Company and its
Affiliates terminates, but such Participant continues to provide services to the
Company and its Affiliates in a non-employee capacity, such change in status
shall not be considered a termination of employment or service of such
Participant with the Company or an Affiliate for purposes of the Plan.

(i) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to that person.

(j) Government and Other Regulations. (i) The obligation of the Company to
settle Awards in Common Stock or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any shares
of Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale under the Securities Act any of the
shares of Common Stock to be offered or sold under the Plan. The Committee shall
have the authority to provide that all shares of Common Stock or other
securities of the Company or any Affiliate delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on certificates representing shares of Common Stock
or other securities of the Company or any Affiliate delivered under the Plan to
make appropriate reference to such restrictions or may cause such Common Stock
or other securities of the Company or any Affiliate delivered under the Plan in
book-entry form to be held subject to the Company’s instructions or subject to
appropriate stop-transfer orders. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate Fair
Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or delivered, as applicable), over
(B) the aggregate Exercise Price or Strike Price (in

 

19



--------------------------------------------------------------------------------

the case of an Option or SAR, respectively) or any amount payable as a condition
of delivery of shares of Common Stock (in the case of any other Award). Such
amount shall be delivered to the Participant as soon as practicable following
the cancellation of such Award or portion thereof.

(k) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(l) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(m) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(n) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(o) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

(p) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(q) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

(r) Severability. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such

 

20



--------------------------------------------------------------------------------

provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(s) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(t) 409A of the Code. Notwithstanding any provision of the Plan to the contrary,
it is intended that the provisions of this Plan comply with Section 409A of the
Code, and all provisions of this Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan or any other plan maintained by
the Company (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any Affiliate shall have any obligation to indemnify
or otherwise hold such Participant (or any beneficiary) harmless from any or all
of such taxes or penalties.

(u) Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award agreement may provide that the Committee may in its sole
discretion cancel such Award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate, including fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Committee in its sole
discretion. The Committee may also provide in an Award agreement that if the
Participant engages in any activity referred to in the preceding sentence, the
Participant will forfeit any gain realized on the vesting or exercise of such
Award, and must repay the gain to the Company.

(v) Code Section 162(m) Re-approval. If so determined by the Committee, the
provisions of the Plan regarding Performance Compensation Awards shall be
submitted for re-approval by the stockholders of the Company no later than the
first stockholder meeting that occurs more than 12 months after the Effective
Date, and thereafter in the fifth year following the year in which stockholders
previously approved such provisions, in each case for purposes of exempting
certain Awards granted after such time from the deduction limitations of
Section 162(m) of the Code. Nothing in this subsection, however, shall affect
the validity of Awards granted after such time if such stockholder approval has
not been obtained.

(w) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.

* * *

 

21